United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
F.B., Appellant
and
DEPARTMENT OF COMMERCE, 2010
DECENNIAL CENSUS,
Bloomfield, NJ Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jason S. Lomax, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0802
Issued: January 14, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 20, 20151 appellant through counsel, filed a timely appeal from an
August 25, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of OWCP’s
decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). The 180th day from August 25, 2014 is February 21, 2015 as this fell on a Saturday, the appeal would
have been timely if received the next business day, which was February 23, 2015. Since using February 26, 2015,
the date the appeal was received by the Clerk of the Board, would result in the loss of appeal rights, the date of the
postmark is considered the date of filing. The date of the U.S. Postal Service postmark is February 20, 2015, which
renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has established that she sustained a recurrence of disability
on March 5, 2012 causally related to her June 5, 2010 employment injury.
FACTUAL HISTORY
On June 10, 2010 appellant, then a 46-year-old census enumerator crew leader assistant,
filed a traumatic injury claim (Form CA-1) alleging that on June 5, 2010, she injured her back,
spine, and foot while lifting and carrying boxes in the performance of duty. She stopped work
on June 7, 2010. The employing establishment explained that, when appellant returned to work,
the job held on the date of injury was no longer available and she was provided a clerk position.
It advised that her medical restrictions included no lifting over 10 pounds and were “congenial”
with the date-of-injury position. The employing establishment noted that appellant returned to
work on July 17, 2010 until the clerk position ended due to lack of work on August 29, 2010.3
On July 7, 2010 OWCP accepted the claim for lumbar sprain. A July 12, 2010 magnetic
resonance imaging (MRI) scan showed moderate-sized L5-S1 herniation and slight disc bulging
at L3-4 and L4-5. The record indicates that appellant received medical treatment and physical
therapy until September 2010.
An April 3, 2012 MRI scan read by Dr. Ross Mondshine, a Board-certified diagnostic
radiologist revealed an interval increase in the size of the L5-S1 disc herniation, broad-based disc
bulge at L4-5 with moderate facet joint arthropathy and a superimposed annual fissure.
In an August 13, 2012 report, Dr. Kevin S. Finnesey, a Board-certified orthopedic
surgeon, noted that appellant had complaints of high level pain in the low back with radiation
down the left leg and pain which worsened with activity. He noted that she walked with a cane
with the right hand. Dr. Finnesey examined appellant and determined: she had a positive leg
raise on the left at 45 degrees; a left Achilles reflex which was absent; diminished sensation
about the left lateral foot; tenderness in the left lower lumbar paraspinal muscles; flexion to 60
degrees, which was painful; and peripheral pulses palpable in the legs. He diagnosed herniated
lumbar discs and recommended a lumbar microdiscectomy. Dr. Finnesey noted that she had the
pain for over a year and needed surgery. He advised that she was totally disabled. Dr. Finnesey
also provided an August 18, 2012 report in which he indicated that appellant injured her back
carrying a heavy box on June 5, 2010. He diagnosed a herniated lumbar disc L5-S1 on the left.
Dr. Finnesey noted subjective findings, requested authorization for surgery, and found appellant
unable to work.
On September 13, 2012 appellant filed a claim for a recurrence of disability Form CA-2a
commencing March 5, 2012. She noted experiencing chronic pain in her back and leg since
June 5, 2010. Appellant advised that she had some physical therapy and took medication, but
she could no longer tolerate the chronic pain because “it became excruciating and unbearable.”
The employing establishment indicated that when appellant was released to work after her injury,
3

Appellant’s date-of-injury job was a temporary position that was scheduled to end no later than
December 31, 2010. She received continuation of pay from June 6 to July 17, 2010.

2

the date-of-injury job was no longer available so she worked as a clerk from July 17 through
August 29, 2010, at which point the clerk job ended due to lack of work. It contended that her
job was consistent with her work restrictions. The employing establishment also related its
understanding that appellant worked for the YMCA before, during, and after the injury. It noted
that, prior to the alleged recurrence, she had not sought treatment for the accepted injury for 18
months (September 2010 through March 2012).4
On September 14, 2012 Lorie Plegue, an employing establishment workers’
compensation specialist, controverted the claim. She noted that the employing establishment had
learned that appellant had an auto accident, a disabled daughter, and a job with the YMCA that
could have caused her current medical condition.
Dr. Finnesey, in an October 1, 2012 report, advised that appellant was doing well and had
returned to work. Appellant had some pain, but not severe, and no radiating pain. Dr. Finnesey
provided findings which included no focal deficits of the extremities on neurologic examination.
He diagnosed cervical and lumbar soft tissue sprain, and cervical disc protrusion, improving.
Dr. Finnesey advised that appellant was not a surgical candidate, she was at maximum medical
improvement, and he would see her on an as needed basis.
By letter dated October 9, 2012, OWCP advised appellant of the evidence needed to
establish her recurrence of disability claim. It requested that she provide a detailed description to
explain why she stopped work on March 5, 2012. OWCP requested that appellant specify the
activity she was engaged in at the moment she suffered the recurrence. It noted that she had not
worked for the employing establishment since August 29, 2010 and requested an explanation as
to why she did not seek medical treatment for the accepted injury for 18 months from
September 2010 to March 2012. OWCP further requested that appellant address whether she
sustained any injuries while working with the YMCA.
Appellant subsequently submitted a May 14, 2012 report from Dr. Finnesey.
Dr. Finnesey indicated that her history included being in a work-related accident on June 5, 2010
when she was lifting boxes of documents and developed low back pain with eventual radiation
down into the right leg. Appellant currently had quite severe pain in the left leg for the last few
weeks. The pain was worse with any activity and inhibited her activities of daily living.
Dr. Finnesey examined appellant and diagnosed herniated lumbar disc. He found her totally
disabled and requested authorization for lumbar laminectomy and discectomy. OWCP also
received copies of previously submitted reports.
In a November 1, 2012 letter, appellant stated that she had learned to live with chronic
pain since June 5, 2010, but she reached the point where it was no longer tolerable. She
indicated that she wanted surgery or spinal injections. Appellant denied that she sustained any
injuries while working for the YMCA in a light-duty position.
In a November 6, 2012 report, Dr. Finnesey indicated that appellant continued to have
severe low back pain radiating down the left buttock and posterior thigh with associated
4

Appellant notes that she was a director of the YMCA aftercare program and supervised counselors and children
with afterschool activities. She held this position from “October 2008 or 2009” to March 2012.

3

numbness of the leg, foot, and back, as well as leg tingling and weakness. Appellant’s leg pain
on the left was greater than the back pain. She also had an episode of right leg pain a few weeks
earlier. Dr. Finnesey diagnosed herniated lumbar disc at L5-S1 on the left. He questioned the
extensive delay in appellant’s treatment and advised that appellant had incapacitating pain and
needed surgery. In a separate November 6, 2012 report, he declared that appellant had subjective
findings of pain greater than back pain and tenderness at L5-S1, a straight leg raise of 45
degrees, and full reflexes and he requested authorization for a lumbar discectomy at L5-S1 and
checked a box marked “yes” in response to whether the injury or illness was the result of a workrelated incident or condition of employment. Dr. Finnesey checked a box marked “no” in
response to whether appellant reported a preexisting injury and placed her off work.
In a December 14, 2012 decision, OWCP denied appellant’s claim for a recurrence. It
found that the factual basis of her claim remained unclear as she did not provide a clear
statement to explain why she stopped work on March 5, 2012 and why she did not see a doctor
from September 2010 to March 2012. OWCP also found that the medical evidence of record
was unclear.
On January 2, 2013 counsel for appellant requested a telephonic hearing, which was held
on April 16, 2013. In response to what happened between June 2010 and March 2012, appellant
reiterated that she was in constant pain and that, as of March 5, 2012, she was unable to tolerate
the pain. She stated that she had previously tolerated the pain in the hopes that it would get
better.
In a February 4, 2013 report, Dr. Finnesey noted reevaluating appellant. Appellant
continued to complain of high level pain in her low back with radiation down both legs, left
greater than the right. Dr. Finnesey explained that she had significant difficulty with activities of
daily living including dressing, bathing, shopping, and caring for her disadvantaged daughter.
He provided findings which included: left lower lumbar paraspinal tenderness; lumbar flexion of
45 degrees with pain; a positive straight leg raise on the left at 45 degrees, and negative on the
right to 60 degrees. Neurologic examination revealed a diminished left Achilles reflex; left calf
strength of 4/5, and sensation was diminished over the left lateral foot. Regarding appellant’s
June 5, 2010 work injury, Dr. Finnesey noted that she was carrying two to three boxes filled with
papers, which weighed 20 pounds each. He indicated that she had to lift the boxes from her
vehicle and bring them into various buildings. Appellant developed severe low back pain at the
time with radiation down both legs. An MRI scan showed a disc protrusion at L5-S1 affecting
both S1 nerve roots. Dr. Finnesey indicated that appellant “specifically denied problems with
her back prior to this work-related injury.” He opined:
“[It was his] opinion that the work injury of June 5, 2010, was directly responsible
for the patient’s medical treatment. I believe it is clear that there is a causal
relationship between the claimant’s conditions to the injury sustained while in the
course of employment. My reasoning is that the patient, as I mentioned, had no
difficulty with her back prior to this injury. Appellant clinical examination along
with the MRI scan of the lumbar spine supports this opinion. Based upon my
examination and the objective medical evidence I have outlined, the patient’s
condition again is causally related to the job duties described. In my opinion as
provided, it was in a reasonable degree of medical certainty.”

4

Dr. Finnesey repeated his request for surgery and continued to submit reports.
In a May 2, 2013 letter, counsel for appellant submitted additional medical evidence.
This included an April 23, 2013 report from Dr. Finnesey. Appellant related that her pain was
persisting and worsening, with her activities of daily living becoming more difficult.
Dr. Finnesey advised that, since the June 5, 2010 lifting injury, there were no other specific
injuries affecting the problem. He related her symptoms and diagnosed herniated lumbar disc at
L5-S1 on the left. Dr. Finnesey recommended lumbar discectomy at the L5-S1 level. He
advised that appellant remained totally disabled.
By decision dated July 3, 2013, an OWCP hearing representative affirmed the
December 14, 2012 decision. He found that, while appellant had a herniated disc at L5-S1 on the
left, there was insufficient evidence to show this was causally related to the accepted work
trauma, or that the work injury contributed to appellant’s claimed disability.
A July 26, 2013 electromyography (EMG) study read by Dr. Danielle Groves, Boardcertified in physical medicine and rehabilitation, revealed evidence of bilateral L5 and right S1
radiculopathies.
On June 30, 2014 counsel for appellant requested reconsideration and submitted
additional reports from Dr. Finnesey, who continued to treat appellant.5
The reports included a March 1, 2014 operative report, in which Dr. Finnesey performed
a lumbar laminotomy, foraminotomy, partial facetectomy, and discectomy at L5-S1 on the left.
On June 26, 2014 Dr. Finnesey noted initially evaluating appellant on May 14, 2012 for a June 5,
2010 work injury. He advised that she developed acute low back pain and was treated with
epidural blocks as well as physical therapy and medication. Dr. Finnesey noted that a July 12,
2010 MRI scan showed a “moderately large disc herniation” at L5-S1, which was contacting the
L5 and S1 nerve roots. A follow-up MRI scan on April 3, 2012 revealed an “interval increase in
the size of L5-S1 during disc herniation.” Dr. Finnesey further indicated that an updated study in
2014 also showed a large disc herniation at L5-S1 which severely impinged on the left lateral
recess. He advised that conservative treatment failed and that appellant had a lumbar discectomy
due to the large size of the disc and the incapacitating pain. Regarding causation, Dr. Finnesey
opined that appellant’s current clinical condition was “directly attributable and causally related to
the job activities….” He also noted that appellant had a disabled daughter at home and bathing,
lifting, or carrying her was painful as were other activities of daily living. Dr. Finnesey advised
that appellant denied any significant episodes of low back pain in the past which needed
treatment and that she was fully functional before the June 5, 2010 injury.
In a July 22, 2014 report, Dr. Finnesey examined appellant and noted that appellant was
gradually improving. He indicated that she had some low back pain, but her radicular pain had
improved. Dr. Finnesey noted findings which included full strength and sensation in the lower
extremities. He diagnosed herniated lumbar disc and opined that the disc “herniation and
subsequent surgery is causally related to the work involving lifting the documents….” In a
separate July 22, 2014 report, Dr. Finnesey checked a box marked “yes” in response to whether
5

The record contains numerous reports dating from April 23, 2013 to July 22, 2014.

5

the injury or illness was employment related. He also noted that appellant did not have a
preexisting injury to the same body area. Dr. Finnesey placed appellant off work.
By decision dated August 25, 2014, OWCP denied modification of its prior decision. It
noted that appellant did not submit a clear statement explaining why she stopped work on
March 15, 2012 and why she sought no medical treatment from September 2010 to March 2012.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition resulting from a previous injury or
illness without an intervening cause or a new exposure to the work environment that caused the
illness. It can also mean an inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her work-related
injury or illness is withdrawn or when the physical requirements of such an assignment are
altered so that they exceed his or her established physical limitations.6
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the
burden of proof to establish, by the weight of the reliable, probative, and substantial evidence, a
recurrence of total disability and an inability to perform such limited-duty work. As part of this
burden, the employee must show a change in the nature and extent of the injury-related condition
or a change in the nature and extent of the limited-duty job requirements.7 To establish a change
in the nature and extent of the injury-related condition, there must be a probative medical
opinion, based on a complete and accurate factual and medical history as well as supported by
sound medical reasoning, that the disabling condition is causally related to employment factors.8
In the absence of rationale, the medical evidence is of diminished probative value.9 While the
opinion of a physician supporting causal relationship need not be one of absolute medical
certainty, it must not be speculative or equivocal. The opinion should be expressed in terms of a
reasonable degree of medical certainty.10
ANALYSIS
OWCP accepted that appellant sustained a lumbar sprain on June 5, 2010. Appellant
returned to work on July 17, 2010 with a 10-pound lifting restriction. The employing
establishment accommodated this restriction by providing her a clerical job until August 29,
6

J.F., 58 ECAB 124 (2006). A recurrence of disability does not apply when a light-duty assignment is
withdrawn for reasons of misconduct, nonperformance of job duties, or other downsizing. 20 C.F.R. § 10.5(x). See
also Richard A. Neidert, 57 ECAB 474 (2006).
7

A.M., Docket No. 09-1895 (issued April 23, 2010); Terry R. Hedman, 38 ECAB 222 (1986).

8

Mary A. Ceglia, 55 ECAB 626, 629 (2004).

9

Id.; Robert H. St. Onge, 43 ECAB 1169 (1992).

10

Ricky S. Storms, 52 ECAB 349 (2001).

6

2010 when the position ended due to lack of work.11 There is no evidence of record that
appellant was not provided appropriate work within her restrictions while work was available.
Thus, the question before the Board is whether she experienced a change in the nature and extent
of the June 5, 2010 employment injury that resulted in recurrence of disability on March 5, 2012.
Medical evidence of bridging symptoms must demonstrate that the claimed recurrence
was caused, precipitated, accelerated, or aggravated by the accepted injury.12 The Board notes
that there is no evidence of record that appellant sought medical treatment from September 2010,
when she had been cleared to work restricted duty, until March 2012. Although appellant asserts
that she remained in significant pain during this period, there is no medical evidence between
these dates documenting that she continued to have significant residuals as she alleges. She
indicated that she did not seek treatment as she thought her condition would improve without
medical treatment. The medical evidence from Dr. Finnesey, who did not begin treating
appellant until May 14, 2012, does not sufficiently explain with sound medical reasoning how
the June 5, 2010 work injury disabled appellant for work on and after March 5, 2012, the date of
the alleged recurrence. In the absence of rationalized medical opinion evidence, appellant did
not meet her burden of proof.
As noted, Dr. Finnesey provided several reports opining that appellant’s current
condition, and need for the March 1, 2014 surgery, is causally related to the June 5, 2010
work injury. They included his May 14, August 13, October 1, November 6, 2012, February 4,
April 23, 2013, June 26, and July 22, 2014 reports. Dr. Finnesey noted the history of injury of
the June 5, 2010 work injury, diagnosed a herniated lumbar disc, and found appellant totally
disabled. He noted that a 2010 MRI scan showed a herniated disc. Dr. Finnesey contended
that her herniated disc and associated conditions were caused or aggravated by her work injury
and noted that appellant denied any other similar conditions. However, the only condition
accepted by OWCP is a lumbar sprain.13 The Board has also held that an opinion that a
condition is causally related to an employment injury because the employee was asymptomatic
before an injury but symptomatic after it is insufficient, without supporting rationale, to establish
causal relationship.14 These numerous reports do not provide sufficient support for a recurrence
of disability on March 5, 2012 caused by a spontaneous change in the accepted lumbar sprain
without an intervening injury or new exposure to the work environment that caused the illness.
The need for detailed medical rationale is particularly important due to the passage of time
between the original injury and the resumption of treatment.15 Furthermore, appellant also
11

As noted, appellant’s date-of-injury job was a temporary position that was scheduled to end no later than
December 31, 2010. See supra note 3. OWCP procedures explain that a recurrence of disability does not include a
work stoppage caused by a termination of a temporary appointment, if the claimant was a temporary employee at the
time of the injury. Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(c)(1)
(June 2013).
12

Ricky S. Storms, 52 ECAB 349 (2001).

13

See Jaja K. Asaramo, 55 ECAB 200 (2004) (where an employee claims that a condition not accepted by
OWCP, she bears the burden of proof to establish that the condition is causally related to the employment injury).
14

John F. Glynn, 53 ECAB 562 (2002).

15

See supra note 12.

7

worked another job during the period in question in which she helped care for children as well as
having to care for a disabled child at home. Dr. Finnesey did not sufficiently address how these
activities would have affected appellant’s condition.
Dr. Finnesey also provided form reports dated November 6, 2012 and July 22, 2014, in
which he checked a box marked “yes” in response to whether the injury or illness was the result
of a work-related incident or condition of employment. The Board has held that the checking of a
box marked “yes” in a form report, without additional explanation or rationale, is insufficient to
establish causal relationship.16
Other medical evidence of record is insufficient to establish a recurrence as these reports
do not contain a physician’s opinion supporting that disability beginning March 5, 2012 was due
to a spontaneous change in her accepted condition.
On appeal, counsel for appellant argues that appellant returned to a light-duty capacity
and never returned to full duty. He indicated that the entire Census office was let go.17 Counsel
further argues that appellant addressed why she stopped work and did not seek medical attention
from September 2010 to March 2012. He contends that the claim should be accepted. In the
alternative, counsel notes that there was no contradictory medical evidence and the claim should
be remanded for further development. As found above, the medical evidence of record is
insufficient to establish appellant’s claim or to require further development.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained a recurrence of
disability on March 5, 2012 causally related to her June 5, 2010 employment injury.

16

See Barbara J. Williams, 40 ECAB 649, 656 (1989).

17

See supra note 11 (a recurrence of disability does not include a work stoppage caused by a termination of a
temporary appointment).

8

ORDER
IT IS HEREBY ORDERED THAT the August 25, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 14, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

